Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 1 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 2 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 3 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 4 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 5 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 6 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 7 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 8 of 55
Case 20-18418-JNP   Doc 1   Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document     Page 9 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 10 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 11 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 12 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 13 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 14 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 15 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 16 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 17 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 18 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 19 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 20 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 21 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 22 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 23 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 24 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 25 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 26 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 27 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 28 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 29 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 30 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 31 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 32 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 33 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 34 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 35 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 36 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 37 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 38 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 39 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 40 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 41 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 42 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 43 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 44 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 45 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 46 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 47 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 48 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 49 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 50 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 51 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 52 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 53 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 54 of 55
Case 20-18418-JNP   Doc 1    Filed 07/10/20 Entered 07/10/20 08:31:16   Desc Main
                            Document      Page 55 of 55
